UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6297



LE’ROY ANTONIO SMITH,

                Plaintiff - Appellant,

          v.


M. E. LOVELY, Detective; KEVIN A. PURNELL, PO II, Detective NPD;
PAUL FRAIM, Mayor,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00533-REP)


Submitted:   May 29, 2008                     Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Le’Roy Antonio Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Le’Roy Antonio Smith appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failure to comply with a court order.*                  In his informal

appellate brief, Smith fails to address the district court’s basis

for dismissing his case.        Therefore, Smith has waived appellate

review of that issue.      See 4th Cir. R. 34(b) (“The Court will limit

its   review    to   the   issues   raised    in   the   informal   brief.”).

Accordingly, we affirm the district court’s order.                  Smith v.

Lovely,   No.   3:07-cv-00533-REP     (E.D.    Va.   Jan.   17,   2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




      *
      Generally, dismissals without prejudice are interlocutory and
not appealable. Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066 (4th Cir. 1993).      However, a dismissal
without prejudice could be final if no amendment to the complaint
would cure the defect in the plaintiff’s case. Id. at 1066-67. We
conclude that the defect in this case (the failure to comply with
a court order) can only be cured by something more than an
amendment to the complaint and that the order is therefore
appealable.

                                    - 2 -